Citation Nr: 0702340	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.

3.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the right elbow.

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1983 to September 1987 and from January 1988 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 19YY rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  During the pendency of the appeal, 
subsequent rating decisions granted increased ratings, as 
reflected in the statement of the issues above, back to the 
date of claim for increased ratings. 

During the course of the appeal, an increased disability 
rating of 40 percent was awarded for the veteran's service-
connected right shoulder disability.  The veteran and his 
representative both stated that the award of a 40 percent 
disability rating for this disability satisfied that appeal 
and this issue is considered to be withdrawn.  (See 
statements of August 2006 and April 2004.)  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the cervical spine is manifested by:  forward flexion to 
21 degrees; extension to 19 degrees; lateral flexion to 9 
degrees on the right and 17 degrees on the left; rotation to 
29 degrees on the right and 27 degrees on the left; mild 
myospasm of the neck muscles; and, complaints of stiffness, 
pain and discomfort.  It is not manifested by ankylosis, 
neurologic abnormalities, or a fractured vertebra.

2.  The veteran's service-connected lumbosacral strain is 
manifested by:  forward flexion to 39 degrees; extension to 0 
degrees; lateral flexion to 26 degrees on the right and 28 
degrees on the left; rotation to 27 degrees on the right and 
29 degrees on the left; objective evidence of muscle spasm; 
and, complaints of pain and discomfort.  It is not manifested 
by ankylosis, neurologic abnormalities, or a fractured 
vertebra with spinal cord involvement.

3.  The veteran's service-connected residuals of a fracture 
of the right elbow are manifested by:  flexion to 136 
degrees; extension to 8 degrees; supination to 85 degrees on 
repeated motion; pronation to 80 degrees with repeated 
motion; and, complaints of stiffness, pain and discomfort.  
It is not manifested by current fracture, abnormality, or 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5293, 5295 
(effective prior to September 26, 2003); Diagnostic Code 5243 
(effective September 26, 2003).

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Code 5293, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).

3.  The criteria for a compensable disability rating for the 
residuals of a fracture of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5209 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
August 2001 and January 2004 satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded recent VA Compensation 
and Pension examinations.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein. The claim 
was readjudicated subsequent to the January 2004 letter in 
Supplemental Statements of the Case dated December 2004, 
January 2006, and June 2006.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical treatment 
records; and, examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the veteran's claims for 
increased disability ratings for his service-connected right 
elbow and spine disabilities.  

II.  Spine Disabilities

The veteran filed his claim for increased disability ratings 
in February 2001.  Prior to this, the veteran's service-
connected cervical spine disability and lumbar spine 
disability had been rated as a single disability under 
Diagnostic Code 5003 for arthritis and Diagnostic Code 5295 
for lumbosacral strain.  Upon receipt of the claim for 
increased ratings the RO correctly rated the veteran's spine 
disabilities as two separate disabilities one involving the 
cervical spine and the other involving the lumbar spine.   

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent). 38 C.F.R. § 4.71, Diagnostic Code 5295 (effective 
before September 26, 2003).

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbar strain is 5237 while the new Diagnostic Code for 
intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, 5243 (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: 


difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5)(2006).  Disability of the 
thoracolumbar and cervical spine segments are to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A.  Cervical Spine

The veteran currently is assigned a 20 percent disability 
rating for his service-connected degenerative disc disease of 
the cervical spine.  The preponderance of the evidence is 
against the assignment of a disability rating in excess of 20 
percent for this disability.

In September 2001, a VA examination of the veteran was 
conducted.  Examination of the veteran's cervical spine, 
neck, was conducted.  Range of motion testing revealed:  
forward flexion to 20 degrees; extension to 26 degrees; 
lateral flexion to 20 degrees on the right and 16 degrees on 
the left; rotation was normal, bilaterally. Slight crepitus 
on range of motion of the neck was noted.  However, the 
accompanying neurology examination report indicated "full 
range of neck and lumbar spine movement, without limitation 
or apparent discomfort."  No muscle spasm was noted and 
there was no neurologic abnormality associated with the 
cervical spine disability.  Subsequent VA treatment records 
are primarily related to surgical treatment and physical 
therapy for the veteran's right shoulder disorder and not his 
cervical spine.  

In April 2006, the most recent VA examination of the veteran 
was conducted.  Range of motion testing revealed:  forward 
flexion to 21 degrees; extension to 19 degrees; lateral 
flexion to 9 degrees on the right and 17 degrees on the left; 
rotation to 29 degrees on the right and 27 degrees on the 
left.  Some mild myospasm of the neck muscles was noted and 
the veteran had complaints of stiffness, pain, and 
discomfort.  

When the veteran's degenerative disc disease of the cervical 
spine is considered under the old rating criteria, an 
increased rating is not warranted.  Simply put, there is no 
evidence contained in the medical records dated prior to 2003 
of severe symptoms of degenerative disc disease or of muscle 
spasm.  There is evidence of some limitation of motion and 
slight crepitus only.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003). 

When his disability is considered under the current rating 
criteria an increased rating is also not warranted.  There is 
simply no evidence contained in the medical evidence of 
record which shows that the veteran's cervical spine is 
limited to forward flexion of 15 degrees or less.  Nor, is 
there any evidence of ankylosis of the cervical spine, or 
incapacitating episodes which would warrant the assignment of 
a disability rating in excess of 20 percent under the current 
regulations.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  
Finally, there is no indication in the record of any 
associated neurologic abnormalities that might be rated or 
evaluated separately.  Accordingly, entitlement to a 
disability rating in excess of 20 percent for the veteran's 
service-connected degenerative disc disease of the cervical 
spine must be denied.  

B.  Lumbar Spine

The veteran currently is assigned a 20 percent disability 
rating for his service-connected lumbosacral strain.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for this 
disability.

In September 2001, a VA examination of the veteran was 
conducted.  Examination of the veteran's lumbar spine 
revealed no gross abnormalities and no tenderness to 
palpation.   Range of motion testing revealed:  forward 
flexion to 90 degrees; extension to 14 degrees; lateral 
flexion to 25 degrees, bilaterally; rotation was normal, 
bilaterally. The accompanying neurology examination report 
indicated "full range of neck and lumbar spine movement, 
without limitation or apparent 


discomfort."  No muscle spasm was noted and there was no 
neurologic abnormality associated with the lumbar spine 
disability.  Subsequent VA treatment records are primarily 
related to surgical treatment and physical therapy for the 
veteran's right shoulder disorder and not his lumbar spine 
disability.  

In April 2006, the most recent VA examination of the veteran 
was conducted.  Range of motion testing of the thoracolumbar 
spine revealed:  forward flexion to 39 degrees; extension to 
0 degrees; lateral flexion to 26 degrees on the right and 28 
degrees on the left; and, rotation to 27 degrees on the right 
and 29 degrees on the left.  Objective evidence of 
paravertebral muscle spasm was noted.  However, there was no 
evidence of neurologic abnormality or impairment related to 
the lumbar spine disorder.  

When the veteran's lumbosacral strain is considered under the 
old rating criteria, an increased rating is not warranted.  
There is no evidence contained in the medical records dated 
prior to 2003 of listing of the spine, or muscle spasm.  38 
C.F.R. § 4.71, Diagnostic Code 5295 (effective before 
September 26, 2003). 

When his disability is considered under the current rating 
criteria an increased rating is also not warranted.  There is 
simply no evidence contained in the medical evidence of 
record which shows that the forward flexion of the veteran's 
thoracolumbar spine is limited to 30 degrees or less.  Nor is 
there any evidence of ankylosis of the lumbar spine which 
would warrant the assignment of a disability rating in excess 
of 20 percent under the current regulations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).  Finally, there is no 
indication in the record of any associated neurologic 
abnormalities that might be rated or evaluated separately.  
Accordingly, entitlement to a disability rating in excess of 
20 percent for the veteran's service-connected lumbosacral 
strain must be denied.  

III.  Right Elbow

The veteran currently is assigned a noncompensable (0%) 
disability rating for the service-connected residuals of a 
fracture to his right elbow.  He claims that this disability 
warrants the assignment of a compensable disability rating.  
However, the preponderance of the evidence is against the 
assignment of a compensable disability rating this 
disability.

In April 2006, the most recent VA examination of the veteran 
was conducted.  He complained of stiffness of the right 
elbow.  Range of motion testing revealed:  flexion to 136 
degrees; extension to 8 degrees; supination to 85 degrees on 
repeated motion; pronation to 80 degrees with repeated 
motion; and, complaints of stiffness, pain and discomfort.  
The accompanying x-ray examination report revealed that the 
veteran's right elbow was without any:  fracture, 
dislocation, joint effusion, or other abnormality.  There are 
numerous other VA radiology reports of record dating back to 
1989 showing similar results.  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2002).

The evidence of record reveals that the veteran is right 
handed.  Accordingly, disability ratings involving the 
residuals of a fracture to his right elbow involve rating the 
"major" extremity.  

The veteran's service-connected right elbow disorder is 
presently rated as noncompensable (0%) under Diagnostic Code 
5209 for other impairment of the major elbow.  A 20 percent 
rating contemplates joint fracture with marked cubitus varus 
or cubitus valgus deformity or with ununited fracture of the 
head of the radius.  A 60 percent rating contemplates flail 
joint of the elbow.  There is no evidence that any of these 
criteria are met.  38 C.F.R. § 4.71a, Diagnostic Code 5209 
(2006).  

Disability ratings for limitation of flexion or extension of 
the forearm (elbow) are assigned pursuant to Diagnostic Codes 
5206 and 5207 respectively.  However, the minimum ratings of 
10 percent contemplate limitation of flexion to 110 degrees 
or limitation of extension to 45 degrees, neither of which is 
shown by the evidence of record.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207 (2006).  

Finally, disability ratings from 40 to 60 percent may be 
assigned for ankylosis of the major elbow under Diagnostic 
Code 5205.  However, there is no evidence of ankylosis of the 
elbow of record.  38 C.F.R. § 4.71a, Diagnostic Code 5205 
(2006). 

The Board has considered the veteran's claim for an increased 
rating for his service-connected right elbow disability under 
all appropriate Diagnostic Codes.  The evidence reveals 
slight limitation of motion of the right elbow with 
complaints of stiffness and discomfort.  However, the 
symptoms documented in the medical evidence of record do not 
meet the any criteria for the assignment of a compensable 
disability rating.  Accordingly, the veteran's claim must be 
denied.  

IV.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those noted above, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is denied.

A disability rating in excess of 20 percent for lumbosacral 
strain is denied.

A compensable disability rating for the residuals of a 
fracture of the right elbow is denied.

	(CONTINUED ON NEXT PAGE)





REMAND

The March 2002 rating decision on appeal denied the veteran's 
claim for service connection for right ear hearing loss.  
Subsequently, the veteran also claimed service connection for 
left ear hearing loss.  Review of the veteran's February 1989 
separation examination report does reveal that he reported 
having hearing loss.  Audiology examination at that time 
documented hearing loss at the 6000 Hertz level in the right 
ear which was noted by the examining physician.  

In September 2001, VA examination of the veteran was 
conducted.  The diagnosis on the ear examination was 
bilateral sensorineural hearing loss.  The examining 
physician appeared to link this to service by recounting the 
veteran's exposure to the noise of rifle fire during service.  
However, the diagnosis of hearing loss was completely 
unsupported by the accompanying audiology examination report.  
No results were given and the examining audiologist indicated 
that veteran failed to comply with the examination and that 
the results were considered unreliable.  

Claims for service connection for hearing loss require 
audiology examination results to ascertain if the veteran's 
hearing loss meets the requirements specified at 38 C.F.R. 
§ 3.385 for a current hearing loss disability.  That the 
examining physician made such a diagnosis in the complete 
absence of any reported test results seems highly 
questionable.  Nevertheless, there is some evidence of a 
hearing loss contained in the veteran's service medical 
records and he has indicated a willingness to report for 
another VA examination.  Accordingly, one should be 
scheduled.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
both an ear examination and audiology 
testing to determine if he currently has a 
hearing loss disability.  The report of 
examination should include a detailed 
account of all manifestations of any 
hearing loss found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Both the examining physician and 
examining audiologist are requested to 
express opinions as to the etiology of any 
hearing loss disability found to be 
present.  Specifically, is it as least as 
likely as not that any current hearing 
loss disability is related to the 
veteran's active military service?  The 
claims folder must be made available to 
the examiners in conjunction with the 
examination.  

2.   Following the above, the RO should 
readjudicate the veteran's claim.  
Specifically, the claim should be 
adjudicated as involving service 
connection for bilateral hearing loss.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


